 



EXHIBIT 10.1
INDEMNIFICATION AGREEMENT
     This INDEMNIFICATION AGREEMENT (the “Agreement”) made and entered into as
of June 30, 2006, by and among Z-Axis Corporation, a Colorado corporation (the
“Company”), Z-Axis, LLC, a Colorado limited liability company, and ___[Name of
Officer or Director] (“Indemnitee”), and is acknowledged and consented to by
TKH, LLC, a Colorado limited liability company (the “Purchaser LLC”), of which
Messrs. Alan Treibitz and Raymond Hauschel, and Ms. Stephanie S. Kelso
(collectively, the “Z-Axis Investor Group”) are the sole record and beneficial
owners of Purchaser LLC.
     WHEREAS, highly competent persons are reluctant to serve corporations as
directors or in other capacities unless they are provided with adequate
protection through insurance or adequate indemnification against inordinate
risks of claims and actions against them arising out of their service to and
activities on behalf of the corporation; and
     WHEREAS, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify such persons to the fullest extent
permitted by applicable law so that they will serve or continue to serve the
Company free from undue concern that they will not be so indemnified; and
     WHEREAS, Indemnitee is willing to serve or continue to serve for or on
behalf of the Company on the condition that Indemnitee be so indemnified; and
     WHEREAS, the parties hereto intend that upon consummation of the Exchange
(as defined in Article X), the Company will no longer have any obligations
pursuant to, this Agreement and at that time the Company will solely be
obligated to indemnify the Indemnitee pursuant to the provisions of Section 12.5
of the Stock Exchange Agreement (as defined in Article X of this Agreement); and
     NOW, THEREFORE, in consideration of the promises, conditions,
representations and warranties set forth herein, including Indemnitee’s
continued service to the Company, the Company and Indemnitee hereby covenant and
agree as follows:
ARTICLE I
DEFINITIONS
     For purposes of this Agreement, the following terms shall have the meaning
given here:
     1.01 “Board” shall mean the Board of Directors of the Company.
     1.02 “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit or other
enterprise which such person is or was serving at the express written request of
the Company.
     1.03 “Covered Act” means any breach of duty, neglect, error, misstatement,
misleading statement, omission or other act done or wrongfully attempted by
Indemnitee or against any of the foregoing alleged by any claimant or any claim
against Indemnitee by reason of being a director or officer of the Company.
     1.04 “D&O Insurance” means the directors’ and officers’ liability insurance
in favor of the Company and as reflected by the policy or policies issued by the
insurer(s), and having the policy number(s), amount(s) and deductible(s) now
existing and included in the Company’s files or replacement, substitute or tail
policies issued by one or more reputable insurers providing in all respects
coverage at least comparable to and in the same amount as that provided under
the policy or policies covering the Company and its directors and officers that
is now or hereafter placed into effect.
     1.05 “Determination” means a determination, based on the facts known at the
time, made by:
     (a) A majority vote of a quorum of disinterested directors; or

1



--------------------------------------------------------------------------------



 



     (b) Independent Counsel in a written opinion prepared at the request of a
majority of a quorum of Disinterested Directors; or
     (c) A majority of the disinterested stockholders of the Company; or
     (d) A final adjudication by a court of competent jurisdiction.
     “Determined” shall have a correlative meaning.
     1.06 “Disinterested Director” means a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.
     1.07 “Effective Date” means the date of this Agreement.
     1.08 “Excluded Claim” means any payment for Losses or Expenses in
connection with any claim:
     (a) Based upon or attributable to Indemnitee gaining in fact any personal
profit or advantage to which Indemnitee is not entitled; or
     (b) For the return by Indemnitee of any remuneration paid to Indemnitee
without the previous approval of the stockholders of the Company which is
illegal; or
     (c) For an accounting of profits in fact made from the purchase or sale by
Indemnitee of securities of the Company within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, or similar provisions of any state
law; or
     (d) Resulting from Indemnitee’s knowingly fraudulent, dishonest or willful
misconduct; or
     (e) The payment of which by the Company under this Agreement is not
permitted by applicable law.
     1.09 “Expenses” shall include all reasonable attorneys fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, all costs of e-discovery, and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, or being or
preparing to be a witness in a Proceeding, but shall not include Fines.
     1.10 “Fines” mean any fine, penalty or, with respect to an employee benefit
plan, any excise tax or penalty assessed with respect thereto.
     1.11 “Good Faith” shall mean Indemnitee having acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal Proceeding, having
had no reasonable cause to believe Indemnitee’s conduct was unlawful.
     1.12 “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past three years has been, retained to represent (i) the Company or
Indemnitee in any matter material to either such party or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
     1.13 “Loss” means any amount which Indemnitee is legally obligated to pay
as a result of a claim or claims made against him or her for Covered Acts
including, without limitation, damages and judgments and sums paid in settlement
of a claim or claims, but shall not include Fines.
     1.14 “Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other actual
threatened or completed proceeding whether civil, criminal, administrative or
investigative, other than one initiated by Indemnitee. For purposes of the
foregoing sentence, a “Proceeding” shall not be deemed to have been initiated by
Indemnitee where

2



--------------------------------------------------------------------------------



 



Indemnitee seeks pursuant to Article IX of this Agreement to enforce
Indemnitee’s rights under this Agreement relating thereto.
ARTICLE II
SERVICES BY, AND CAPACITIES, OF INDEMNITEE
     Indemnitee is at the date hereof a director [and officer] of the Company.
The positions under which Indemnitee will render services to the Company shall
be all those which are reflected in the meeting minutes of the Company’s
stockholders or directors or both, as the case may be, and will include any and
all services rendered in those capacities. Indemnitee may at any time and for
any reason resign from his or her position as a director or officer, as the case
may be, of the Company, subject to any other contractual obligation or any
obligation imposed by operation of law.
ARTICLE III
MAINTENANCE OF D&O INSURANCE
     3.01 Description of D&O Insurance. The Company will maintain a policy or
policies of directors’ and officers’ liability insurance that will be in effect
not later than the Effective Date, all of which has or have been disclosed to
the Indemnitee and as to which Indemnitee acknowledges having the right to
receive a copy or copies of all such policies prior to execution hereof or upon
reasonable request at any time hereafter.
     3.02 Named Insured. In any policies of D&O Insurance which will be
maintained by the Company, Indemnitee shall be named as an insured in such a
manner as to provide Indemnitee the same rights and benefits, subject to the
same limitations, as are accorded to the Company’s directors and officers most
favorably insured by such policy.
     3.03 No Obligation. Nothing herein shall impose upon the Company the
obligation to maintain D&O Insurance if the Company determines in good faith
that such insurance is not reasonably available, the premium costs for such
insurance are disproportionate to the amount of coverage provided, or the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit. Any discontinuance of prior coverage or non-renewal of D&O
Insurance coverage will be communicated by the Company to the Indemnitee.
ARTICLE IV
INDEMNIFICATION
     4.01 Indemnification in General. The Company shall indemnify and hold
Indemnitee harmless for any Losses, Expenses, judgments, penalties, Fines and
amounts paid in settlement actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee acted in Good Faith. Such indemnification and hold
harmless will relate back to the date upon which the Indemnitee first became a
director or officer of the Company.
     4.02 Excluded Coverage. The Company shall have no obligation to indemnify
and hold Indemnitee harmless from any Losses or Expense which has been
Determined to constitute an Excluded Claim. Notwithstanding the provisions of
Section 4.01, no such indemnification shall be made in respect of any claim,
issue or matter in such Proceeding as to which Indemnitee shall have been
adjudged to be liable to the Company if applicable law prohibits such
indemnification; provided, however, that, if applicable law so permits,
indemnification shall nevertheless be made by the Company in such event if and
only to the extent that a court of competent jurisdiction in the State of
Colorado, or the court in which such Proceeding shall have been brought or
pending, shall Determine.
     4.03 Indemnification of a Party Who Is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, Indemnitee shall be
indemnified to the maximum extent permitted by law, against all Losses,
Expenses, judgments, penalties, Fines and amounts paid in settlement, actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the

3



--------------------------------------------------------------------------------



 



merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee to the
maximum extent permitted by law, against all Losses, Expenses, judgments,
penalties, Fines and amounts paid in settlement, actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with each
successfully resolved claim, issue or matter. For purposes of this Section 4.03
and without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter, so long as there has been
no finding (either adjudicated or pursuant to Article VI) that Indemnitee did
not act in Good Faith.
     4.04 Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a witness in a Proceeding, Indemnitee shall be
indemnified against all Losses and Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith.
ARTICLE V
ADVANCEMENT OF EXPENSES
     Notwithstanding any provision to the contrary in Article VI, the Company
shall advance all reasonable Expenses which, by reason of Indemnitee’s Corporate
Status, are incurred by or on behalf of Indemnitee in connection with any
Proceeding, within twenty (20) days after the receipt by the Company of a
statement or statements from Indemnitee requesting such advance or advances,
whether prior to or after final disposition of such Proceeding. Such statement
or statements shall reasonably evidence the Expenses incurred by Indemnitee and
shall include or be preceded or accompanied by an undertaking by or on behalf of
Indemnitee to repay any Expenses if it shall ultimately be determined that
Indemnitee is not entitled to be indemnified against such Expenses. Such
statements may be redacted to the extent necessary to preserve attorney-client
confidentiality, work product or other applicable privileges, if any. Any
advance and undertakings to repay pursuant to this Article V shall be unsecured
and interest free.
ARTICLE VI
PROCEDURES FOR DETERMINATION OF ENTITLEMENT
     6.01 Initial Notice. Promptly after receipt by Indemnitee of notice of the
commencement of or the threat of commencement of any Proceeding, Indemnitee
shall, if indemnification with respect thereto may be sought from the Company
under this Agreement, notify the Company of the commencement thereof. Indemnitee
shall include therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification. The
Secretary of the Company shall promptly advise the Board in writing that
Indemnitee has requested indemnification.
     6.02 D&O Insurance. If, at the time of the receipt of such notice, the
Company has D&O Insurance in effect, the Company shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies in favor of Indemnitee. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all Losses and Expenses payable as a
result of such Proceeding in accordance with the terms of such policies.
     6.03 Employment of Counsel. To the extent the Company does not, at the time
of the commencement of or the threat of commencement of a Proceeding, have
applicable D&O Insurance, or if a Determination is made that any Expenses
arising out of such Proceeding will not be payable under the D&O Insurance then
in effect, the Company shall be obligated to pay the Expenses of any such
Proceeding in advance of the final disposition thereof as provided in Article V
and the Company, if appropriate, shall be entitled to assume the defense of such
Proceeding, with counsel satisfactory to Indemnitee, upon the delivery to
Indemnitee of written notice of its election so to do. After delivery of such
notice, the Company will not be liable to Indemnitee under this Agreement for
any legal or other Expenses subsequently incurred by Indemnitee in connection
with such defense other than reasonable Expenses of investigation provided that
Indemnitee shall have the right to employ its own counsel in any such Proceeding
but the fees and expenses of such counsel incurred after delivery of notice from
the Company of its assumption of such defense shall be at Indemnitee’s expense
and provided further that if (i) the employment of counsel by Indemnitee has

4



--------------------------------------------------------------------------------



 



been previously authorized by the Company, (ii) Indemnitee and counsel shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense or (iii) the Company
shall not, in fact, have employed counsel to assume the defense of such
Proceeding, the fees and expenses of counsel shall be at the expense of the
Company.
     6.04 Payment. All payments on account of the Company’s indemnification
obligations under this Agreement shall be made within sixty (60) days of
Indemnitee’s written request therefor unless a Determination is made that the
claims giving rise to Indemnitee’s request are Excluded Claims or otherwise not
payable under this Agreement or applicable law.
     6.05 Reimbursement by Indemnitee. Indemnitee agrees that he or she will
reimburse the Company for all Losses and Expenses paid by the Company in
connection with any Proceeding against Indemnitee in the event and only to the
extent that a Determination shall have been made by a court in a final
adjudication from which there is no further right of appeal that Indemnitee is
not entitled to be indemnified by the Company for such Expenses because the
claim is an Excluded Claim or because Indemnitee is otherwise not entitled to
payment under this Agreement.
     6.06 Cooperation. Indemnitee shall cooperate with the person, persons or
entity making the Determination with respect to Indemnitee’s entitlement to
indemnification under this Agreement, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
Determination. Any costs or Expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such Determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
ARTICLE VII
SETTLEMENT
     The Company shall have no obligation to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
the Company’s prior written consent. The Company shall not settle any claim in
any manner which would impose any Fine or other obligation on Indemnitee without
Indemnitee’s written consent. Neither the Company nor Indemnitee shall
unreasonably withhold their consent to any proposed settlement.
ARTICLE VIII
RIGHTS NOT EXCLUSIVE
     The rights provided hereunder shall not be deemed exclusive of any other
rights to which Indemnitee may be entitled under any bylaw, agreement, vote of
stockholders or of Disinterested Directors or otherwise, both as to action in
his or her official capacity and as to action in any other capacity by holding
such office, and shall continue after Indemnitee ceases to serve the Corporation
as a director or officer or both, as the case may be.
ARTICLE IX
ENFORCEMENT
     9.01 Burden of Proof. Indemnitee’s right to indemnification shall been
enforceable by Indemnitee in the state courts of the State of Colorado and shall
be enforceable notwithstanding any adverse Determination. In any such action, if
a prior adverse Determination has been made, the burden of proving that
indemnification is required under this Agreement shall be on Indemnitee. The
Company shall have the burden of proving that indemnification is not required
under this Agreement if no prior adverse Determination shall have been made.
     9.02 Costs And Expenses. In the event that any action is instituted by
Indemnitee under this Agreement, or to enforce or interpret any of the terms of
this Agreement, Indemnitee shall be entitled to be paid all court costs and
expenses, including reasonable counsel fees, incurred by Indemnitee with respect
to

5



--------------------------------------------------------------------------------



 



such action, unless the court determines that each of the material assertions
made by Indemnitee as a basis for such action were not made in Good Faith or
were frivolous.
ARTICLE X
APPLICABILITY OF AGREEMENT FOR SILICON MOUNTAIN HOLDINGS
     10.01 The Exchange, LLC Sale and Related Transactions. The Company is a
party to that that certain Stock Exchange Agreement (herein so called) dated as
of May 7, 2006, as amended on June 30, 2006, by and among the Company, Silicon
Mountain Memory, Incorporated, a Colorado corporation (“SMM”), Rudolph (Tre’) A.
Cates III and Roger Haston, as the SMM principal stockholders, and Alan Treibitz
and Stephanie Kelso, as the Z-Axis principal stockholders pursuant to which the
Company will acquire, subject to the conditions set forth therein, all the
issued and outstanding securities of SMM through an exchange (the “Exchange”),
upon the terms set forth therein. Following the Closing (as defined in the Stock
Exchange Agreement), the entity formerly known as the Company shall be known as
Silicon Mountain Holdings. Pursuant to the terms of the Stock Exchange
Agreement, the Company intends to transfer all of its assets and Liabilities (as
defined in the Stock Exchange Agreement), including this Agreement and all the
Company’s rights and obligations pursuant to this Agreement, to Z-Axis, LLC, a
Colorado limited liability company (“Z-Axis LLC”), which will be a wholly owned
subsidiary of the Company. Pursuant to the terms of the Stock Exchange
Agreement, and in accordance with the terms of the Limited Liability Company
Interests Purchase Agreement by and among the Company, Purchaser LLC and the
Investor Group dated June 30, 2006, Purchaser LLC intends to purchase all of the
outstanding membership interests of Z-Axis LLC from the Company (the “LLC
Sale”). The transfer of all the assets and Liabilities of the Company to the
Z-Axis LLC will include all the Liabilities of Z-Axis as of the transfer,
including (but not limited to) Liabilities for events that occur prior to the
Closing, this Agreement and the D&O Insurance (the “Z-Axis Transfer”).
Notwithstanding any other provision of this Agreement, upon the Z-Axis Transfer,
this Agreement and the D&O Insurance and all rights and obligations of the
Company pursuant to this Agreement will be transferred to and assumed by the
Z-Axis LLC, and thereafter, neither the Company nor Silicon Mountain Holdings
will have any obligations to any Indemnitee or to any other person or entity
pursuant to the terms of this Agreement.
     10.02 Transfer of the Agreement and D&O Policy. Notwithstanding anything to
the contrary, the parties hereby acknowledge, consent and agree to the
assignment of this Agreement and all of Company’s rights and obligations
hereunder by the Company to Z-Axis LLC as part of the Z-Axis Transfer as
referenced above and to the LLC Sale, and the assumption of the indemnification
obligations by Z-Axis LLC as further described herein..
     10.03 Obligations of Z-Axis and Silicon Mountain Holdings Following the
Exchange. Notwithstanding anything to the contrary, this Agreement is not
intended to expand, change, modify, affect or otherwise relate to, in any manner
whatsoever, the rights or obligations of Silicon Mountain Holdings under
Section 12.5 of the Stock Exchange Agreement. The parties acknowledge and agree
that Silicon Mountain Holdings’ sole responsibilities and obligations pursuant
to Section 12.5 of the Stock Exchange Agreement are solely defined by the terms
of Section 12.5 of the Stock Exchange Agreement, and none of the terms or
provisions of this Agreement is applicable to any indemnification or other
matter provided by, or otherwise occurring pursuant to, Section 12.5 of the
Stock Exchange Agreement. Other than its obligations under Section 12.5 to the
Stock Exchange Agreement (as described above), the Company and Indemnitee hereby
release Silicon Mountain Holdings from any and all liabilities or obligations
under this Agreement, and effective upon the closing of the Exchange and only if
the Exchange is consummated, the Indemnitee releases the Company from any and
all liabilities under this Agreement. At the effective time of this release, and
subsequent thereto, the Indemnitee will be indemnified by Silicon Mountain
Holdings pursuant to the provisions of Section 12.5 of the Stock Exchange
Agreement. and in the event of a conflict between this Agreement and
Section 12.5 of the Stock Exchange Agreement, the provisions of Section 12.5 of
the Stock Exchange Agreement shall control.

6



--------------------------------------------------------------------------------



 



ARTICLE XI
GENERAL PROVISIONS
     11.01 Successors And Assigns. This Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns, and shall be
binding upon and shall inure to the benefit of Indemnitee and Indemnitee’s
heirs, executors, personal representatives and administrators.
     11.02 No Duplicate Indemnity or Recovery. Notwithstanding any provisions to
the contrary herein, this Agreement shall not be interpreted or construed in
such a manner as to provide Indemnitee duplicate indemnities or recoveries to
the extent Indemnitee is entitled under applicable law, D&O policies or other
contracts or agreements, to indemnity or reimbursement of Losses, Expenses,
judgments, penalties, Fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with a
Proceeding or any claim, issue or matter therein.
     11.02 Severability. If any provision or provisions of this Agreement is
determined by a court to be invalid, illegal or unenforceable for any reason
whatsoever, such provision shall be limited or modified in its application to
the minimum extent necessary to avoid a violation of law, and, as so limited or
modified, such provision and the balance of this Agreement shall be enforceable
in accordance with its terms.
     11.03 Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
     11.04 Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
     11.05 Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver. This
Agreement shall remain in effect for a period of ten years from the date of its
execution, notwithstanding any change in control of the Company that shall occur
during the term of this Agreement and notwithstanding that during the term
hereof the Indemnitee shall cease serving as an officer or director of the
Company, as the case may be.
     11.06 Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed.

     
If to Indemnitee to:
  As shown with Indemnitee’s signature below
 
   
If to the Company to:
  Z-Axis Corporation
 
  5445 DTC Parkway, Suite 450
 
  Greenwood Village, Colorado 80111
 
   
With a copy to:
  Robert W. Walter, Esq.

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
     11.07 Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Colorado without application of the conflict of laws principles
thereof.
     11.08 Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Colorado
for all purposes in connection with any Proceeding which

7



--------------------------------------------------------------------------------



 



arises out of or relates to this Agreement, and agree that any action instituted
under this Agreement shall be brought only in the state courts of the State of
Colorado.
     11.09 Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto in reference to all the matters herein
agreed upon. This Agreement replaces in full all prior indemnification
agreements or understandings of the parties hereto, and any and all such prior
agreements or understandings are hereby rescinded by mutual agreement.
[Remainder of Page Intentionally Left Blank]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            INDEMNITEE:
      Signed:           Print Name:

Print Title(s):
Address:    

            Z-AXIS CORPORATION
A Colorado corporation:
      By:         Name:         Title:        

            Z-AXIS, LLC
A Colorado limited liability company
      By:         Name:         Title:      

[acknowledgment and consent signatures on next page]

9



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND CONSENTED TO:

            TKH LLC
A Colorado limited liability company
      By:         Name:   Alan Treibitz     Title:   Authorized Manager    

            Z-AXIS INVESTOR GROUP
            Alan Treibitz           Stephanie S. Kelso           Raymond
Hauschel

10